MANAGEMENT AGREEMENT




AND




AMENDMENT TO NOVEMBER 19, 2014 CONSULTING AGREEMENT BETWEEEN THE BIO DIVERSITY
GROUP AND CANNABIS SCIENCE, INC.




THIS AGREEMENT AND AMENDMENT (referred to herein separately as the "Agreement"
and the "Amendment") effective as of the fifth (5th) day of December 2014 (the
“Effective Date”), entered into between Cannabis Science, Inc. a Nevada
Corporation, with its principal offices located at 6946 North Academy Blvd Suite
B #254, Colorado Springs, Colorado 80918 (the “Company” or “CBIS”), THE BIO
DIVERSITY GROUP (the "Group"), and the President of the Group, Mariel Selbovitz,
MPH, having an address of 101 West 23rd Street #420, New York, NY 10011 (Mariel
Selbovitz referred to herein as the “Consultant”) in connection with the
provision of the Consultant’s services to the Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabinoid products worldwide;




B.

The Company wishes to engage the services of the Consultant as an independent
contractor of the Company;

 

C.

The Group, the Company and the Consultant wish to clarify through amendment the
November 19, 2014 Consulting Agreement ("Consulting Agreement") (Appendix A);
and




D.

The Company, the Group, and the Consultant have agreed to enter into a
consulting agreement for their mutual benefit.




THIS AGREEMENT and THIS AMENDMENT WITNESSES THAT in consideration of the
premises and mutual covenants contained in this Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:

 

1.

ENGAGEMENT AS A CONSULTANT AND THE AMENDMENT




1.1

The Company hereby engages the Consultant as an independent contractor of the
Company effective December 4, 2014 at which date the Services shall commence, to
undertake the duties and title of Member, Scientific Advisory Board of Cannabis
Science, Inc. and agrees to exercise those powers as requested by the Company or
its subsidiaries from time to time, (collectively the “Services”) and the
Consultant accepts such engagement on the terms and conditions set forth in this
Agreement.  The Parties agree that this Agreement is intended to eliminate the
following phrase from Paragraph 4 of the Consulting Agreement:  "... the sum of
six thousand dollars ($6,000) for each month of services (which may be paid in
equivalent value S-8 free trading shares at the sole discretion of CANNABIS
SCIENCE) and ...", and the Parties intend to honor this Agreement and the
Consulting Agreement, as amended thereby.

 



1

             






2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of December 5, 2014 and shall continue
for eighteen (18) months or until terminated earlier pursuant to Sections 10 and
11 consistent with Section 12 herein (the “Term”).  Any renewal period for this
Agreement shall be at the sole discretion of the Company in negotiation with the
Consultant, along with the renewal term, if agreed to, including any
compensation for services during any renewal term.




3.

CONSULTANT SERVICES




3.1

The Consultant shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of Scientific Researcher and a
member of the Scientific Advisory Board.  The Consultant agrees that her duties
may be reasonably modified at the Company’s and the Consultant’s mutual
agreement from time to time.




3.2

In providing the Services the Consultant shall:

 * comply with all applicable local statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * not employ any person in any capacity, or contract for the purchase or rental
   of any service, article or material, nor make any commitment, agreement or
   obligation whereby the Company shall be required to pay any monies or other
   consideration without the Company's prior written consent.

4.

CONSULTANT COMPENSATION




4.1

Continuing Compensation.  As compensation for the provision of the Services, the
Company shall pay on a quarterly basis to the Consultant a monthly fee of
$6,000.00 commencing from December 4, 2014 (which may be paid in equivalent
value of the Company's S-8 free trading shares at the sole discretion of the
Company).




4.2

Signing Bonus.  As a signing bonus, the Company shall include a payment of
$3,000.00 with the first payment described in Section 4.1, which may be in S-8
free trading shares or cash at the Company's discretion as described in Section
4.1.




4.3

Performance Bonus. As further compensation based on job performance, product
development & branding, product sales, achievement of project or operational
milestones, the Company has the option to provide an additional bonus schedule
and shares for the Consultant.




5.

NO REIMBURSEMENT OF EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Consultant for any bona fide expenses incurred by the Consultant on behalf of
the Company in connection with the provision of the Services provided that the
Consultant submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within 10 days after the Consultant incurs such expenses.  However, the Company
shall have no obligation to reimburse the Consultant for any single expense in
excess of $500 dollars or $3,000.00 dollars in the aggregate without the express
prior written approval of the Company’s Board of Directors.




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, follow and abide by the provisions of a previously
executed confidentiality and non-disclosure agreement (Appendix B), which
includes a non-competition clause, and all of which shall be considered an
essential part of this Agreement by reference.

2

             




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.




7.2

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Consultant, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Consultant shall not have any right, title or interest in or to
such insurance.




8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company as follows:




(a)

the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Consultant is not under any physical or mental disability that would hinder
the performance of her duties under this Agreement;




9.  

INDEMNIFICATION




9.1

The Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.




9.2

The Company shall indemnify and hold harmless the Consultant, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.

 NO OBLIGATION TO PROCEED.  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION.  




11.1

The Company and the Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 30 days
written notice. Upon termination of this agreement all monies due to the
contractors will be considered paid in full for the term the services were
performed. Upon termination of this agreement the consultant shall continue to
work with the company to fulfill the obligations of this agreement.




12.

DEFAULT/DISABILITY/CURING DEFAULT OR BREACH




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Upon any material
breach or de­fault by the Consultant of any of the terms and conditions hereof,
or the terms and conditions of any other agreement between the Company and the
Consultant for the services of the Consultant, the Consultant may cure said
alleged breach or default within 10 days after receipt of such notice (or
commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure), or the Company shall
immediately have the right to suspend or to terminate this Agreement and any
other agreement between the Company and the Consultant for the services of the
Consultant.  




13.

COMPANY'S REMEDIES.  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS.  




14.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.

 



3

             




15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  The Company may assign this Agreement, in whole or in part, at any
time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior written consent of the Company.




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.




(i)

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.




(k)

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.




(l)

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.







[signatures follow]

 



4

             




 




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.










CANNABIS SCIENCE, INC.




Per: /s/ Raymond C. Dabney

______________________________________________

Raymond C. Dabney, Director, President, CEO & Co-Founder




Per: /s/ Chad S. Johnson

_____________________________________

Chad S. Johnson, Esq., COO and General Counsel










CONSULTANT:




Per: /s/ Mariel Selbovitz

_______________________________

Mariel Selbovitz, MPH







THE BIO DIVERSITY GROUP:




Per: /s/ Mariel Selbovitz

_______________________________

Mariel Selbovitz, MPH, President

 






5

             






Appendix A




CONSULTING AGREEMENT

Between Cannabis Science, Inc. and The Bio Diversity Group

November 19, 2014








6

             







Appendix B




Mutual Non-Disclosure / Non-Circumvent Agreement

Between Cannabis Science, Inc. and Mariel Selbvitz and The Bio Diversity Group

November 19, 2014













7

             